DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATUS OF THE CLAIMS
Claims 1-13 were pending.  Claim 1-9 and 13 have been cancelled.  Claims 14- 18 have been added.  The 112 rejections have been overcome by cancellation of the claims.  Claims 10-18 are now pending.  
THIS IS A SECOND NON-FINAL REJECTION.  The allowance of claims   17 and 18 has been removed in view of a new reference. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claim 10 is indefinite in the use of the terms “emulgent agent” and “emulsifying agent”, in that they are redundant, since they mean the same thing.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nordby et al. (4,921,715) in view of Wolford J. (Hexanal vapor to control decay of sliced apples) and Naveh Pharma (WO 2013/065051, (applicant’s reference).   
Nordby et al. discloses a method for protecting whole citrus fruit or fruits and vegetables from chilling injury using a squalene derivative which can be squalane (SQ) and a surfactant, Triton 100, which was sprayed onto the surface of citrus fruit (abstract and col. 1, lines 35-40). Claim 10 differs from the reference as to whether a chilling injury is the same thing as “scald”.   A chilling injury is seen 
Claim 10 also differs from the reference in the use of squalane of plant origin.  Naveh discloses a composition comprising squalene of plant origin and a vehicle to carry it of light mineral oil 74.0% and olive oil, and squalane 24.5%.  As Wolford discloses that SQ can be used on apples, it would have been obvious to use it on the outside of the apples since it was used on citrus fruit, as a preservative also, which would have performed the function of being an anti-scald composition, since the composition is the same as shown by Nordby et al. The reference to Nordby et al. discloses spraying an aqueous solution of Triton X with a power sprayer as in claim 11, which is seen to have been for at least one second as in claim 12, absent a showing that it could not.  
Nordby et al. uses amounts of about 1% squalene in the composition as in claim 14 (col. 2, lines 20-24).  
Naveh discloses a composition comprising squalene from olive oil of plant origin (page 17).  Squalene is the hydrogenated form of squalene.  
Naveh discloses as in claim 16, a composition containing the  hydrogenated squalene form obtained from olive oil, as in claim 15 (page 16, lines 29 to page l7, line 1).  The reference discloses that phytosqualene was found in high concentration in waste residues from the final step in olive oil manufacturing, known as olive oil deodorizer distillates.  The reference discloses the extraction of phytosqualene from ODD using supercritical fluid extraction with carbon dioxide to obtain nearly pure squalene, and the squalene was hydrogenated to make squalene in supercritical carbon dioxide as described in the art.  
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Naveh Pharma in view of Wolford as applied to claims 1-16 above, and further in view of James et al. (WO 91/05479).
Claim 17 further requires an emulsifying agent.  James et al. discloses a composition for treating apples and pears to protect them against scald caused from cold damage made of a composition of sucrose esters and an anti-oxidant (abstract and page 2, paragraph 2). The emulsifiers can be used in amounts of 1%  (page 4, lines 1-4).
 Mono/diglycerides are also used in the composition (page 3, last paragraph).  Official notice is taken that sucrose fatty acid esters (a sorbitan)  and mono and diglycerides are known emulsifiers.  
As mono and diglycerides and sucrose esters are emulsifiers which help oil and water to blend, it would have been obvious to use them when combining with a fatty material such as hydrogenated squalene of olive oil with an aqueous material in the composition of the combined references.   
Diglycerides can be used in the composition as in claim 18, and can be oleic acid and palm fatty acid,  since they are of the chain length disclosed in the reference to James et al. (page 3, last paragraph).  
Therefore, it would have been obvious to use emulsifying agents in particular amounts as disclosed by James et al. and to use oleic, or sorbitan ester in the composition of the combined references for their known functions of emulsifying oils with the squalene and other ingredients.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 1-7-2022